EXHIBIT 10.38

PURCHASE AGREEMENT

THIS PURCHASE AGREEMENT (this “Agreement”) is made as of this 6th day of
September, 2005 (the “Effective Date”) by and between The Kirk & Blum
Manufacturing Company, whose address is 3120 Forrer Street, Cincinnati, OH 45209
(“Purchaser”), and Buckley Properties Co., whose address is 10333 Wayne Avenue,
Cincinnati, Ohio 45215 (“Seller”).

PRELIMINARY STATEMENT

Seller is the owner in fee simple of certain real property and improvements
located on Wayne Avenue in Woodlawn, Ohio (said real property in its entirety
contains approximately 5.6 acres, as further described in Exhibit A attached
hereto, and 145,870 square feet of improvements, and referred to herein as the
“Property”). Purchaser desires to purchase the Property and Seller desires to
sell the Property in accordance with the terms and conditions set forth below.

AGREEMENT

In consideration of the mutual covenants and provisions of this Agreement, the
parties agree as follows:

1. Purchase and Sale. Purchaser agrees to purchase from Seller, and Seller
agrees to sell to Purchaser or its nominee, the Property, subject to and in
accordance with the terms and conditions set forth herein.

2. Consideration.

(a) The purchase price for the Property shall be Three Million Three Hundred
Thousand Dollars ($3,300,000) (the “Property Price”). Within three business days
after the Effective Date, Purchaser shall deposit with Mercantile Title Agency,
Inc., as Escrow Agent, the sum of Fifty Thousand Dollars ($50,000) (the “Earnest
Money”) in cash or by check, which amount shall be held by Escrow Agent and
shall be disbursed as provided in this Agreement.

(b) The Earnest Money shall be credited to the Property Price if the Closing
occurs. If Purchaser defaults, the Earnest Money shall be paid to Seller as
liquidated damages and Seller’s sole remedy. If Seller defaults, or if Purchaser
terminates this Agreement due to failure of any contingency or any other reason
permitted by this Agreement, then the Earnest Money shall be refunded to
Purchaser.

3. Title; Survey; Zoning; Environmental. Within 5 days after the Effective Date,
Seller shall deliver to Purchaser any title insurance policy or other title
examination of the Property, any

 

1



--------------------------------------------------------------------------------

survey or other information concerning the physical condition or zoning of the
Property, any environmental report concerning the Property and a Board of
Directors resolution authorizing the transaction contemplated by this Agreement.
Within 45 days after the Effective Date (“Inspection Period”), Purchaser shall
have the right to have an ALTA/ACSM Land Title Survey of the Property (the
“Survey”) at Purchaser’s cost. Purchaser shall also have the right to have any
other information provided by Seller updated or to obtain a new title
examination, survey, environmental report or physical condition report, or any
other report and if the Survey or any other information or report discloses any
conditions which make title unmarketable or are otherwise inconsistent with
Purchaser’s intended use of the Property in a manner substantially similar to
its operations at its existing facility on Forrer Street, then Purchaser shall
give written notice to Seller, and Seller shall have the right, but not the
obligation, to cure such matters to Purchaser’s satisfaction; provided, that
Seller shall have the obligation to remove mortgages or other liens on the
Property, other than non-delinquent real estate taxes, at or before the Closing.
Seller shall notify Purchaser, in writing, of which objectionable matters it
will cure and how within five (5) days after receipt of Purchaser’s notice of
objection. If Seller decides not to cure any objectionable matter to Purchaser’s
satisfaction, whether Seller’s notice is given to Purchaser before or after
expiration of the Inspection Period, then Purchaser may thereafter terminate
this Agreement by written notice given to Seller within five (5) days after
receipt of Seller’s notice that it is unable or unwilling to cure such
objectionable matter and receive a refund of the Earnest Money. If Purchaser
fails to give such termination notice, Purchaser shall be deemed to have waived
such matter and the parties shall proceed to Closing.

4. Escrow; Fees.

(a) The consummation of the transaction including payment of the Purchase Price
in exchange for a general warranty deed to the Property is referred to as the
“Closing”. The Closing shall occur on November 15, 2005, or such earlier date as
determined by Purchaser, the date so established referred to as the Closing
Date. The general warranty deed shall transfer marketable title in fee simple to
the Property to Purchaser or its nominee, free and clear of all liens and
encumbrances other than easements and restrictions of record, and non-delinquent
ad valorem real estate taxes. Seller shall be responsible for state and county
conveyance fees and the cost of recording any mortgage releases or other
documents necessary to clear title, and Purchaser shall be responsible for deed
recording fees. Purchaser shall pay any escrow fees and any costs associated
with the preparation of the title commitment and the title policy. Each party
shall be responsible for its own attorneys’ fees. At Closing, each party shall
execute and deliver all documents reasonably necessary to effectuate the
transaction contemplated by this Agreement including such affidavits of title
and citizenship that the Escrow Agent may require, and all other documents
reasonably necessary to consummate the transaction contemplated by this
Agreement. Additionally, each party shall execute and deliver the License
attached hereto as Exhibit B which shall be effective as of the date of Closing
(“License”).

(b) Holdback. Escrow Agent shall pay all of the Purchase Price to Seller at
Closing except for Three Hundred Thousand and 00/100 Dollars ($300,000.00)
(“Holdback”) which Escrow Agent shall continue to hold in trust in an interest
bearing account. Escrow Agent shall pay the Holdback to Seller not less than
five (5) working days, and not more than fifteen (15) working days, after Seller
notifies Purchaser and Escrow Agent, in writing, that Seller has fully vacated
the Property in accordance with the terms of the License. If the parties cannot
agree as to when or if

 

2



--------------------------------------------------------------------------------

Seller has vacated the Property, the Escrow Agent shall follow the provisions of
Section 4(c) relating to disposition of the Holdback. Any interest accumulated
on the Holdback shall be paid to the recipient of the Holdback. The provisions
of this Section 4(b) shall survive the Closing.

(c) Escrow Agent hereby accepts its designation as Escrow Agent hereunder and
agrees to hold and disburse the Earnest Money as herein provided. Escrow Agent
shall not be liable for any acts taken in good faith, shall only be liable for
its willful or gross negligence. In the event of a dispute between Purchaser and
Seller under this Agreement sufficient in the discretion of Escrow Agent to
justify its doing so, Escrow Agent shall be entitled to tender into the registry
or custody of any court of competent jurisdiction all money or property in its
hands under the terms of this Agreement, together with such legal proceedings as
it deems appropriate, and thereupon to be discharged from all further duties
under this Agreement. Any such legal action may be brought in any such court as
Escrow Agent shall determine to have jurisdiction thereof. Seller and Purchaser
hereby agree to indemnify and hold harmless Escrow Agent against any and all
losses, claims, damages, liabilities and expenses, including, without
limitation, reasonable costs of investigation and counsel fees and disbursements
which may be imposed upon Escrow Agent or incurred by it in connection with its
acceptance of this appointment as Escrow Agent hereunder or the performance of
its duties hereunder, including, without limitation, any litigation arising from
this Agreement or involving the subject matter hereof; provided, however, that
if Escrow Agent shall be found guilty of willful default or gross negligence
under this Agreement, then, in such event, Escrow Agent shall bear all such
losses, claims, damages and expenses; and provided further, that neither Seller
nor Purchaser shall have any liability to Escrow Agent under this indemnity
provision for any cost of litigation incurred by Escrow Agent, including,
without limitation, attorney fees, arising or caused solely by the conduct of
the other party which results in a dispute solely between the other party and
Escrow Agent. The provisions of this Section 4(c) shall survive the Closing.

5. Inspections and Tests. Within the Inspection Period, Purchaser, at its own
expense, shall have the privilege of access to the Property for the purpose of
making inspections, environmental assessments, surveys, test borings, soil
analyses, physical inspection and other tests and surveys thereon commensurate
with determining in Purchaser’s sole discretion the suitability of said Property
for Purchaser’s purposes. All entries onto the Property by Purchaser shall be
upon not less than 48 hours verbal notice to Seller and Seller’s lessee, and at
such times and under such circumstances as to minimize interference with
Seller’s use of the Property to the extent reasonably possible. Purchaser shall
repair any damage to the Property resulting from such activities. From and after
the Effective Date Seller shall not, without Purchaser’s consent, enter into any
leases or other encumbrances of the Property that could survive the Closing
hereunder.

6. Seller’s Covenants. Seller, to the best of Seller’s knowledge, represents,
covenants and warrants to Purchaser as follows:

(a) All taxes for all prior years, other than any not yet due and payable, have
been paid. Further, all taxes and assessments paid in installments for the
current year are to be prorated as of Closing, subject to adjustment when final
bills are received if current year taxes are not finally determined at the time
of Closing. Purchaser is to receive the full benefit of any real estate tax
abatement that has been arranged by Seller.

 

3



--------------------------------------------------------------------------------

(b) All existing assessments and/or governmental charges, both recorded and
unrecorded, which exist as of Closing, that could be or are chargeable before or
after Closing, either as a result of applying for any construction, building
development or utility service permits or as a result of delayed, installment or
extended billing for any utility service or connection, have been paid or will
be paid by Seller at Closing provided, however, that any assessment payable in
installments shall be prorated at Closing.

(c) Seller is solvent and not involved in any bankruptcy proceedings. There are
no suits, actions, judgments, proceedings or investigations pending or
threatened against the Seller or the Property before any court, arbitrator, or
administrative or governmental body.

(d) No condemnation or eminent domain proceedings affecting the Property have
been commenced or, to the best of Seller’s knowledge, are contemplated.

(e) Neither Seller nor the Property is subject to any commitment, obligation, or
agreement, including, but not limited to, any leasehold interest, right of first
refusal or option to purchase or lease granted to a third party, which could or
would prevent Seller from completing or impair Seller’s ability to complete the
sale of the Property under this Agreement or which would bind Purchaser
subsequent to consummation of the transaction contemplated in this Agreement.
Seller shall terminate any existing leasehold or other possessory interests upon
the Property, or any part thereof, prior to Closing, and shall be solely
responsible for any liability which may arise as a result of such termination.

(f) Seller holds good and indefeasible fee simple title to all the Property and
has all necessary power and authority to enter into this Agreement and to bind
the Property and its operation. The Property is properly zoned for industrial
uses and there are no encumbrances on the Property which materially interfere
with the use of the Property for its current use or which will impede Seller’s
use of the Property for its intended use. There are no existing leases or other
agreements permitting third-party occupancy of any part of the Property except
for a lease to Buckley Manufacturing which will be terminated at or before
Closing.

(g) The Property and its operation are in compliance with all Environmental Laws
and there is not on the Property any hazardous, toxic or dangerous waste,
substance or material within the meaning of any Environmental Law. Environmental
Laws shall mean any federal, state or local statute, law, rule, regulation,
ordinance, code, policy or rule of common law now or hereafter in effect and in
each case as amended, and any judicial or administrative interpretation thereof,
including any judicial or administrative order, consent, decree or judgment
relating to the environment, health, safety or hazardous materials.

(h) All improvements on the Property are in good and working condition,
including all structural, electrical, mechanical and HVAC components thereof.

(i) The Property consists of a two tax parcels, each with immediate access to a
contiguous public right of way.

 

4



--------------------------------------------------------------------------------

7. Obligations of Seller. During the pendency of this Agreement, Seller shall
not make any changes in the improvements on the Property, nor create any
additional encumbrances on the title to the Property, nor initiate or consent to
any change in the zoning or other regulatory controls applicable to the
Property, without Purchaser’s consent in each instance.

8. Contingencies. Purchaser’s obligations to purchase the Property shall be
contingent upon satisfaction of the following contingencies (unless Purchaser
waives in writing all unsatisfied contingencies), and Purchaser may terminate
this Agreement at any time prior to Closing (up to and including the Closing
Date) by written notice to Seller if any contingency is unsatisfied:

(a) Purchaser’s approval of the survey obtained under Section 3 as acceptable in
Purchaser’s good faith discretion.

(b) Purchaser’s approval of title to the Property pursuant to Section 3 as
acceptable in Purchaser’s good faith discretion. Purchaser need not object to
any lien, lease, or other matter which Seller is obligated to remove at Closing
under other terms of this Agreement.

(c) Receipt by Purchaser, at Purchaser’s expense, of an inspection report or
reports showing the condition of the Property to be satisfactory in Purchaser’s
good faith discretion, and covering the soundness of the soil, structure,
environmental matters, availability of utilities and access, and such other
matters as Purchaser may reasonably require.

(d) Seller shall have complied with Seller’s obligations under this Agreement in
all material respects.

(e) Purchaser selling and closing upon the sale of its facility located at 3120
Forrer Street, Cincinnati, Ohio 45209.

(f) The Purchaser obtaining a loan commitment from a lender at current
prevailing market rates and terms and funding of such loan.

(g) The Purchaser finding and obtaining land near or adjacent to the Property
for additional parking.

(h) The Purchaser obtaining acceptable incentives from Ohio, Hamilton County,
and Woodlawn for relocating its business operations on the property.

If any contingencies are not satisfied, or will not be satisfied, as of the
Closing Date, Purchaser may terminate this Agreement by notice to Seller in
writing and receive the return of the Earnest Money. Notwithstanding the
foregoing, Purchaser shall satisfy itself or waive the contingencies in (a) -
(c) above within the Inspection Period as contemplated by Section 3 of this
Agreement. Thereafter, contingencies (a) - (c) will be deemed modified so that
only a change in such matters between the date each contingency is satisfied or
waived and the Closing, or Seller’s failure to actually cure an identified
objectionable matter shall be a contingency to Closing.

9. Eminent Domain; Damage. If prior to Closing all or any part of the Property
is condemned or appropriated by public authority or any party exercising the
right of eminent domain, or is threatened thereby, Seller shall give Purchaser
written notice thereof and Purchaser shall either,

 

5



--------------------------------------------------------------------------------

at its option: (a) terminate this Agreement and the amounts paid to Seller
pursuant to this Agreement shall be refunded immediately and the parties shall
be released from further liability; or (b) elect to proceed under this Agreement
and the Property Price shall be reduced by the amount of Seller’s award.

10. Risk of Loss. Prior to Closing, Seller shall retain the risk of loss or
damage to the Property. If the Property is damaged or destroyed and not
restored, the Purchase Price shall be reduced by the amount of any insurance
proceeds received by Seller. It shall be a condition of Purchaser’s obligation
to proceed to Closing that the Property be in substantially the same condition
as on the Effective Date, other than changes caused or approved by Purchaser.

11. Notices. All notices or other communications required or permitted to be
given under this Agreement shall be in writing (unless specified otherwise) and
shall be deemed to have been delivered to a party upon personal delivery to that
party or: (a) on the day of delivery by facsimile transmission to any telephone
number provided by the party for such purposes, if simultaneously mailed as
provided herein; (b) on the day of deposit for overnight delivery with Federal
Express, with charges prepaid; or (c) on the fourth (4th) business day following
deposit with the United States Postal Service, certified mail, return receipt
requested, postage prepaid, and in any case addressed to the party’s address set
forth at the beginning of this Agreement, or to any other address that the party
provides by notice, in accordance with this paragraph, to the other party.

12. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Ohio applicable to agreements made and
to be performed wholly within that state, irrespective of such state’s
choice-of-law principles.

13. Confidentiality. Seller understands, acknowledges and agrees that this
Agreement, the terms, specifications, covenants and conditions set forth herein,
the parties’ negotiations concerning this Agreement, and all other information
exchanged between the parties hereto, are and shall remain confidential, and
that neither Seller nor Seller’s representatives shall disclose, directly or
indirectly, such confidential information to any third person without the
express written consent of the Purchaser; provided, however, that the Seller
shall be permitted to disclose such confidential information to Seller’s
accounting, legal and other professional advisers having similar obligations of
confidentiality and non-disclosure, as may be required for purposes contemplated
herein, and as may otherwise be required by applicable law.

14. Commissions. Seller and Purchaser mutually covenant each unto the other that
no agent, broker or other person or entity acting pursuant to authority of the
Seller or Purchaser is entitled to any commission or finder’s fee in connection
with the transaction(s) contemplated by this Agreement, other than West Shell
Commercial which has been retained by Seller, nor have Seller or Purchaser
otherwise dealt with anyone else purporting to act in the capacity of finder,
broker or agent with respect to such transactions whereby Seller or Purchaser
may be obligated to pay any broker’s fee, finder’s fee or commission. Seller
shall be solely responsible for payment of any commission or fee. Seller and
Purchaser further agree to indemnify and hold the other harmless from and
against the claims of any other broker or agent claiming compensation by,
through, or under the indemnifying party.

 

6



--------------------------------------------------------------------------------

15. Recording of Agreement. This Agreement shall not be recorded.

16. Counterparts; Entire Agreement. This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
taken together shall constitute one and the same instrument. It is understood
that this document constitutes the entire Agreement. Any changes, alterations,
extensions or deletions shall be in writing and executed by all parties in order
to be effective. All covenants, agreements, representations and warranties,
shall survive any Closing.

17. Like-Kind Exchange. Each party acknowledges that the other may determine to
treat this transaction as a like-kind exchange pursuant to Section 1031 of the
Internal Revenue Code. Therefore, each party agrees to reasonably cooperate with
the other, at no cost to the cooperating party, to facilitate such a like-kind
exchange including without limitation execution of any documents reasonably
necessary to memorialize such a like-kind exchange transaction.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have entered into this Agreement.

 

PURCHASER: The Kirk & Blum Manufacturing Company By:  

/s/ L. John Bertoli

Name:   L. John Bertoli, III Its:   Vice President

Agreed and accepted:

 

SELLER: Buckley Properties Co. By:  

 

Name:  

 

Its:  

 

ESCROW AGENT: Mercantile Title Agency, Inc. By:  

/s/ Steven H. Schreiber

Name:   Steven H. Schreiber Its:   President

 

8



--------------------------------------------------------------------------------

EXHIBIT A

PROPERTY DESCRIPTION



--------------------------------------------------------------------------------

EXHIBIT B

LICENSE



--------------------------------------------------------------------------------

LICENSE AGREEMENT

THIS LICENSE AGREEMENT (the “License”) is made this 6th day of September, 2005,
which date is contemporaneous with the execution of a certain Purchase Agreement
by and between THE KIRK & BLUM MANUFACTURING COMPANY, whose address is 3120
Forrer Street, Cincinnati, Ohio, 45209 (“Licensor”) and BUCKLEY PROPERTIES CO.,
whose address is 10333 Wayne Avenue, Cincinnati, Ohio, 45215 (“Licensee”), and
is in contemplation of occupation of the “Premises” Licensor defined, after
closing of the transaction contemplated in the aforesaid Purchase.

WITNESSETH:

1. Premises Licensed/Term.

A. Licensor hereby irrevocably grants a license to Licensee, and Licensee hereby
licenses from Licensor, as hereinafter provided, the entire Premises and
improvements contained thereon, all as set forth in the heretofore referenced
Purchase Agreement (“Premises”), for a four (4) month period (“Initial
License”), commencing on the closing date of Licensor’s purchase of the property
set forth in the aforesaid Purchase Agreement (“Effective Date”), subject to the
following:

(i) Licensor shall have complete access to the offices located on the second
floor of the Premises for purposes of its renovation. Licensor shall not
interfere with Licensee’s first floor office.

(ii) Licensor shall have access to the Premises for purposes of extending the
existing dock bay number 6 into bay G-H.

(iii) Licensor shall have limited access to the Premises to install machine pits
and bases in an area contained by existing bay areas G18 and G19, together with
crane bay H-2 to G-21. Licensor will install plates over the completed pits upon
completion.

(iv) Licensor shall have non-exclusive use to the entire Premises for purposes
of ingress and egress to install necessary utilities and electrical drops for
equipment, provided such improvements do not materially hinder Licensee from its
continuing operations.

(v) Licensor shall have reasonable access to the entire bay from B-2/H-1 (front
high bay) and E-2 to D-14 (original high bay) to install or modify new and
existing crane runs.

(vi) Licensor may, as needed, remove the door and wall separating the east and
west sides of the Premises to facilitate the installation of a crane.
Notwithstanding the foregoing, the cost of heating the Premises to a working
temperature of 65 degrees is to be shared equally between Licensor and Licensee.
Licensor can avoid the sharing of the heating cost if a suitable temporary
barrier is installed in the new opening, allowing the same difference in heating
as when the door was in place.

 

1



--------------------------------------------------------------------------------

All items relative to access to the Premises set forth in subparagraphs
(ii) through (iv) shall be restricted to Licensee’s normal operating hours (7:30
a.m. to 4:00 p.m.), and all such areas utilized by Licensor hereunder shall be
maintained broom-clean during the installation/construction period, so as not to
adversely affect Licensee’s continuing manufacturing operations. Licensee agrees
to cooperate with Licensor to facilitate Licensor’s work at, and use of, the
Premises during the term of this License.

B. At the conclusion of the Initial License, Licensor grants to Licensee a
license to use a portion of the Premises shown on Exhibit A for an additional
period of up to two (2) months (“Extended License”) on a shared basis with
Licensor, subject to the following:

(i) During the term of the Extended License, the parties hereto anticipate that
Licensee will continue its normal manufacturing operation, including but not
limited to operation of one fuel tank line in the area of bays F16/B16 to
F17/B17. Licensee will operate small presses and spot welders in bays B8/D8 to
B15/D15. Licensee will maintain presence in the Quality control office and first
floor office. Licensee will move storage of inventory to bays D2/G2 to D14/G14.
Licensee will move inventory if needed to facilitate Licensor’s installation of
equipment. In any event, Licensee shall not materially interfere with Licensor’s
operations.

(ii) Licensee shall have access to its inventory and shall be afforded proper
dock use for loading and unloading its product and racks (in docks/doors 7 or
11). In any event, Licensee shall not materially interfere with Licensor’s
operations.

2. Rent. The granting of the within License interest to Licensee in and to the
Premises is an integral part of the Purchase Agreement by and between the
parties hereto, and requires no payment of rent or additional consideration
during the term of the license.

3. Compliance with Laws. Licensee’s use of the Premises shall, subject to the
right of diligent contest, comply with all laws, ordinances, orders, regulations
or zoning classifications of any lawful governmental authority, agency or other
regulatory authority having jurisdiction over the property; provided, however,
that Licensor, without cost or expense to Licensee, shall make or cause to be
made all alterations, additions and improvements requiring expenditures in the
nature of capital expenditures, where such are required to be made under any
applicable laws, ordinances, rules or regulations, now or hereinafter adopted or
enacted unless due to Licensee’s specific use of the Premises or such
alteration, addition or improvement is required prior to the date of this
License, in which event such alteration, repair or improvement shall be at
Licensee’s cost. Licensee shall not do any act or follow any practice relating
to the property which shall constitute a nuisance.

4. Licensor’s Covenant to Repair. Except as provided hereinafter, Licensor at
its expense shall be responsible for all maintenance, repairs or replacements to
the roof, exterior walls, structural members of the property and major
components of the systems located in the property, including but not limited to
the plumbing, wiring, electrical, heating and air conditioning systems unless
due to the act or omission of Licensee which shall be Licensee’s obligation and
responsibility.

 

2



--------------------------------------------------------------------------------

5. Licensee’s Covenant to Repair. During the Initial License, Licensee shall, at
its sole expense, be responsible for maintaining the existing security and fire
protection systems and door locks of the property, excepting the second floor
offices, which remain under Licensor’s complete control and are not subject to
this License Agreement.

6. Surrender. Licensee shall, upon termination of this License, peaceably and
quietly surrender the property to Licensor, broom-clean, in as good condition as
the property was when received, ordinary wear and tear and damage by casualty
excepted.

7. Alterations. No structural alteration, addition or improvement to the
property shall be made by Licensee without the consent of Licensor. Any
alteration, addition or improvement made by Licensee and any fixtures installed
as part thereof may, at Licensee’s sole option, remain the property of Licensee
or become a part of Licensor’s property upon surrender of the property.

8. Utilities and Other Services. Licensee shall pay upon receipt of a statement
for, all water, heat, gas, electricity, light and other utilities used on the
Premises during the Initial License, excepting therefrom utilities furnished to
the office on the second floor, which shall be the sole responsibility of
Licensor. Provided known in advance, Licensor shall give Licensee at least
twenty-four (24) hours’ prior written notice of any interruption or
discontinuance of utility service, except in the case of an emergency. Licensor
shall pay or cause to be paid the cost of all utilities as provided for herein
during the Extended License, excepting therefrom the parties’ agreement to share
the cost of heating the Premises as set forth below.

During the Extended License, the rear of the building will be maintained at
approximately sixty-five (65º) degrees Fahrenheit, and the front of the building
will be maintained at a minimum of forty (40º) degrees Fahrenheit, and the cost
of such utility usage shall be shared 25% by Licensee, and 75% by Licensor.

9. Assignment and Subletting. The parties hereto acknowledge that Licensee will
sublet Premises during both License terms to Buckley Manufacturing Company per
the prior consent of Licensor, but shall not otherwise assign, sublet or permit
the property or any part thereof to be used by any third party without
Licensor’s written consent. Any reference to Licensee also includes Buckley
Manufacturing Company.

10. Taxes and Assessments. Licensor shall pay all taxes, including but not
limited to real property taxes assessed or assessable on or attributed to the
property during the License. Licensee shall pay all personal property taxes
assessed against Licensee’s property within the Premises.

11. Casualty. In case of damage to or destruction of any building forming part
of the Premises or of any machinery, fixtures or equipment (except equipment and
furnishings owned by Licensee) used in the operation and maintenance of the
Premises, by fire or otherwise, which renders the Premises unusable or
unsuitable for Licensee’s continued use thereof, this License shall terminate.

 

3



--------------------------------------------------------------------------------

12. Insurance.

A. During this License, Licensor shall maintain casualty insurance on the
Premises at its sole cost and expense, including the building service, at its
full replacement cost.

B. During this License, Licensee shall maintain insurance on its personal
property located on the Premises and commercial public liability insurance
coverage, at its sole cost and expense.

C. All policies of insurance required to be maintained by Licensee shall name
Licensee as the insured and Licensor as an additional insured, as their
respective interests may appear, and shall be endorsed with standard mortgagee
clause with loss payable to any mortgagee(s) for the Premises as their interests
may appear. All such policies shall, to the extent obtainable, contain an
agreement by the insurers that such policies shall not be cancelled without at
least thirty (30) days prior written notice to Licensor and to the holder of any
mortgage to whom loss hereunder may be payable.

D. Neither Licensor nor Licensee shall be liable to the other or to any
insurance company (by way of subrogation or otherwise) insuring the other party
for any loss or damage to any building, structure or other tangible property, or
any resulting loss of income, or losses under worker’s compensation laws and
benefits, even though such loss or damage might have been occasioned by the
negligence of such party, its agents or employees, to the extent that any such
loss or damage is covered by insurance benefiting the party suffering such loss
or damage or was required to be covered by insurance pursuant to this License.
Each party shall cause each insurance policy obtained by it as required by this
License to provide that such insurance company waives all right of recovery by
way of subrogation in connection with any damage or loss covered by such policy.

13. Indemnity.

A. Licensee agrees to indemnify, defend and hold Licensor harmless against and
from any and all claims, liabilities, expenses, demands, damages, costs, losses,
fees and charges by or on behalf of any person, firm or corporation arising by
reason of injury to person or property occurring on the Premises to the extent
resulting from any act or omission caused by the gross negligence or intentional
misconduct of Licensee or any servant, agent, employee or licensee of Licensee,
or by reason of any unlawful use of the Premises, or by reason of any breach,
violation or non-performance of any covenant in this License on the part of
Licensee to be observed or performed. Licensee agrees in any event to reimburse
and compensate Licensor within thirty (30) days of rendition of any statement to
Licensee by Licensor for reasonable expenditures made by Licensor or for fines
sustained or incurred by Licensor due to non-performance or non-compliance with
or breach or failure to observe any term, covenant or condition of this License
upon Licensee’s part to be kept, observed, performed or complied with.

B. Licensor agrees to indemnify, defend and hold Licensee harmless against and
from any and all claims, liabilities, expenses, demands, damages, costs, losses,
fees and charges by or on behalf of any person, firm or corporation arising by
reason of injury to person or property

 

4



--------------------------------------------------------------------------------

occurring on the Premises to the extent resulting from any act or omission
caused by the gross negligence or intentional misconduct of Licensor or any
servant, agent, employee or licensee of Licensor, or by reason of any unlawful
use of the Premises, or by reason of any breach, violation or non-performance of
any covenant in this License on the part of Licensor to be observed or
performed. Licensor agrees in any event to reimburse and compensate Licensee
within thirty (30) days of rendition of any statement to Licensor by Licensee
for reasonable expenditures made by Licensee or for fines sustained or incurred
by Licensee due to non-performance or non-compliance with or breach or failure
to observe any term, covenant or condition of this License upon Licensor’s part
to be kept, observed, performed or complied with.

14. Default; Remedies.

A. Upon the occurrence of any one or more of the following events (the “Events
of Default”), the party not in default shall have, at its option, the right to
exercise any rights of remedies available in this License, at law or in equity.
Events of Default shall be:

(i) Failure to perform any of the terms, covenants or conditions contained in
this License if not remedied within seven (7) days after receipt of written
notice thereof, or, if such default cannot reasonably be remedied within such
period, such party does not within seven (7) days after written notice thereof
commence such act or acts as shall be necessary to remedy the default and shall
not thereafter complete such act or acts within a reasonable time; and

(ii) Either party becomes bankrupt or insolvent, or files any debtor
proceedings, or files pursuant to any statute a petition in bankruptcy or
insolvency or for reorganization, or files a petition for the appointment of a
receiver or trustee for all or substantially all of its assets, or if such party
makes an assignment for the benefit of creditors, or if its interest in this
License is attached, seized or made subject to any other judicial seizure.

B. In addition to its other remedies, either party, upon an Event of Default by
the other party, shall have the immediate right, after any applicable grace
period expressed herein, to (i) pay or perform any obligation on the part of the
defaulting party to be paid or performed, upon demand, including all costs and
expenses incurred, and/or (ii) the right to pursue any other legal or equitable
remedy available to it.

15. Eminent Domain. If all or any portion of the Premises is taken under the
power of eminent domain (including any conveyance made in lieu thereof), then
this License shall terminate. All compensation awarded for any taking (or the
proceeds of a private sale in lieu thereof) shall be the property of the
Licensor, whether such award is for compensation for damages to the Licensor’s
or Licensee’s interest in the Premises, and Licensee hereby assigns all of its
interest in any such award to Licensor; provided, however, Licensor shall not
have any interest in any separate aware made to Licensee for loss of business,
moving expenses or the taking of Licensee’s trade fixtures or equipment if a
separate aware for such items are made to Licensee.

16. Notices. All notices required or permitted to be given under this License
shall be in writing and shall be deemed given and delivered, whether or not
received, when deposited in the United States certified mail, return receipt
requested, postage prepaid and properly addressed,

 

5



--------------------------------------------------------------------------------

to the addresses set forth below, or at such other address as either party may
designate for itself by at least ten (10) days prior written notice to the other
party.

 

To Licensee:    To Licensor: Buckley Properties Co.    The Kirk & Blum Company
10333 Wayne Avenue    3120 Forrer Street Cincinnati OH 45215    Cincinnati OH
45209 Attn: Tom Strotman    Attn: Dave Blum

17. No Waiver. No course of dealing between Licensor and Licensee, or any delay
or omission of Licensor or Licensee to insist upon a strict performance of any
term or condition of this License, shall be deemed a waiver of any right or
remedy that such party may have, and shall not be deemed a waiver of any
subsequent breach of such term or condition.

18. Quiet Enjoyment. Licensor covenants and agrees that Licensee, upon paying
the rent and observing and keeping the covenants, agreements and stipulations of
this License on its part to be kept, shall lawfully, peaceably and quietly hold,
occupy and enjoy the Premises during the term without hindrance, ejection or
molestation. Licensor covenants and warrants that it is lawfully seized of the
Premises and has good, right and lawful authority to enter into this License for
the full term aforesaid, that the Premises are free and clear of all
encumbrances, and that Licensor will put Licensee in actual possession of the
Premises on the Effective Date.

19. Subordination. This License is subject and subordinate to any and all
mortgages or deeds of trust now on the Premises, and this clause shall be
self-operative without any further instrument necessary to effect such
subordination; provided, however, that such subordination of this License is
conditional upon the mortgagee under such mortgage, or the trustee and the
beneficiary under such deed of trust, executing and delivering to Licensee a
commercially reasonable written instrument in recordable form providing that
this License will not be affected by any foreclosure or other default proceeding
under such mortgage or deed of trust, so long as Licensee is not in default
hereunder. Licensor shall be responsible for paying all legal fees and expenses
incurred in obtaining any subordination, non-disturbance and attornment
agreement described herein.

20. Invalidity. If any provision of this License shall be declared invalid or
unenforceable, the remainder of the License shall continue in full force and
effect.

21. Counterparts. This License may be executed in two (2) or more counterparts,
which taken together shall be deemed one (1) original.

22. Time. Time is of the essence in each and every provision regarding the
parties’ respective performances under this License.

23. Cumulative. All rights and remedies of Licensor and Licensee herein shall be
cumulative and none shall be exclusive of any other or of any rights and
remedies allowed by law.

 

6



--------------------------------------------------------------------------------

24. Governing Law. This License shall be governed by, construed and enforced in
accordance with the laws of the State of Ohio.

25. Successors and Assigns. The covenants, terms, conditions, provisions and
undertakings in this License shall extend to and be binding upon the heirs,
executors, administrators, successors and assigns of the respective parties
hereto, and shall be construed as covenants running with the land.

26. Entire Agreement. This License, together with any exhibits attached hereto,
contains the entire agreement and understanding between the parties. There are
no oral understandings, terms or conditions, and neither party has relied upon
any representations, express or implied, not contained in this License. All
prior understandings, terms or conditions are deemed merged in this License.
This License cannot be changed or supplemented orally, but may be modified or
amended only by a written instrument executed by the parties.

27. Use of Premises. During the term of this License, Licensee shall use and
occupy the Premises for manufacturing, warehousing and/or business operations in
connection therewith, and no other use shall be made thereof without the express
written consent of Licensor. Licensee at its own expense shall materially
conform its usage of the Premises with all present and future laws, ordinances,
rules and regulations of all governmental authority applicable thereto;
provided, however, that if Licensee is required by any such authority to make
any expenditure under this provision, Licensee may terminate this License
immediately.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have hereunto executed this Agreement the day
and year first above written.

 

    LICENSOR: Witnesses:     THE KIRK & BLUM COMPANY

 

    By:  

 

 

      L. John Bertoli III, Vice President     LICENSEE: Witnesses:     BUCKLEY
PROPERTIES CO.    

 

    By:  

 

 

      Tom Strotman, Treasurer

 

8



--------------------------------------------------------------------------------

STATE OF OHIO   )   ) SS: COUNTY OF HAMILTON   )

BE IT REMEMBERED that on the      day of                     , 2005, before me,
a Notary Public in and for said County and State, personally came L. John
Bertoli, III, Vice President, of THE KIRK & BLUM COMPANY, Licensor in the
foregoing License Agreement and Option to Purchase, and acknowledged the signing
thereof to be his/her free and voluntary act and deed on behalf of said Company.

IN TESTIMONY WHEREOF, I have hereunto subscribed my name and affixed my notarial
seal on the day and year aforesaid.

 

 

Notary Public

 

STATE OF OHIO   )   ) SS: COUNTY OF HAMILTON   )

BE IT REMEMBERED that on the      day of                     , 2005, before me,
a Notary Public in and for said County and State, personally came Tom Strotman,
Treasurer of BUCKLEY PROPERTIES CO., Licensee in the foregoing License
Agreement, and acknowledged the signing thereof to be his free and voluntary act
and deed on behalf of said Company.

IN TESTIMONY WHEREOF, I have hereunto subscribed my name and affixed my notarial
seal on the day and year aforesaid.

 

 

Notary Public

 

9



--------------------------------------------------------------------------------

EXHIBIT A

 

10